Title: To Thomas Jefferson from the Board of War, with Reply, 15 February 1780
From: Board of War,Jefferson, Thomas
To: Board of War,Jefferson, Thomas


Williamsburg, 15 Feb. 1780. Encloses a roster of Col. Marshall’s officers, together with a recommendation of some cadets and others for commissions to complete officers for the corps of artillery, and requests that commissions be issued according to the dates specified. Signed by Innes and Lyne. Countersigned: “Feb. 17th. 1780. The Board Advise that commissions be issued accordingly. Th: Jefferson. [Postscript:] The Board of War will be pleased to fill up the commissions, to prevent mistakes or misunderstanding the Above mentioned Roster.”
